NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted August 30, 2018 *
                               Decided September 20, 2018

                                          Before

                         DIANE S. SYKES, Circuit Judge

                         DAVID F. HAMILTON, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

No. 18-1574

NOJIR JEFFRIES,                                  Appeal from the United States District
     Petitioner-Appellant,                       Court for the Northern District
                                                 of Indiana, South Bend Division.
       v.
                                                 No. 3:17CV148-PPS/MGG
RON NEAL,
Superintendent of Indiana State Prison,          Philip P. Simon,
      Respondent-Appellee.                       Judge.

                                        ORDER

       Nojir Jeffries, an inmate in Indiana State Prison, was sanctioned by the prison’s
disciplinary board after a hearing officer found him guilty of drug trafficking. Jeffries
petitioned for habeas corpus relief under 28 U.S.C. § 2254, asserting that the State
violated his constitutional rights by acting without sufficient evidence and failing to
give him access to investigative information. The district court denied the petition and
we affirm.

       *
         We agreed to decide this case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 18-1574                                                                          Page 2



        Prison officials learned of Jeffries’s involvement in drug trafficking after an
officer discovered that he had illicitly possessed a cellphone and synthetic marijuana.
An examination of the phone revealed that Jeffries had sent multiple messages asking
individuals outside the prison to bring drugs to him. The messages also indicated that
Jeffries had purchased synthetic marijuana and contained references to money transfers.

       Upon being notified that a conduct hearing would be held, Jeffries sought access
to the evidence against him. He asked for, among other items, the names of any persons
involved in the trafficking. The hearing officer denied the request because “all [the]
information was in a confidential [internal affairs] file.”

        At the disciplinary hearing, Jeffries again asked for the names of the persons with
whom he was accused of trafficking. When the hearing officer denied the request,
Jeffries got up and left—even after being informed that the hearing would continue in
his absence. The hearing officer proceeded to find him guilty of drug trafficking and
sentenced him to revocation of 180 days of earned sentence credits. Jeffries appealed the
decision administratively and the appeal was denied.

      He then petitioned for habeas corpus relief, alleging that there was insufficient
evidence to convict him of drug trafficking and that he was denied access to
information in the internal-affairs file in violation of due process. The district court
denied Jeffries’s petition, determining that the disciplinary board’s decision was
supported by sufficient evidence and that security concerns entitled the board to
withhold evidence from Jeffries.

        We turn first to Jeffries’s argument that the prison acted without sufficient
evidence. Although Jeffries has a protected liberty interest in his earned sentence
credits, see Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016), the decision to revoke
them need be supported only by “some evidence”—a “meager threshold,” Jones
v. Cross, 637 F.3d 841, 849 (7th Cir. 2011). As long as this evidence “bear[s] some indicia
of reliability,” we will not disturb the disciplinary board’s decision. Scruggs v. Jordan,
485 F.3d 934, 941 (7th Cir. 2007).

        This record contains “some evidence” that Jeffries was involved in drug
trafficking. The cellphone, which he does not contest possessing, contained text
messages about paying civilians to bring drugs to the prison, purchasing “tune” (which
No. 18-1574                                                                         Page 3

an investigator determined referred to synthetic marijuana), and accepting
unauthorized financial transactions.

        Jeffries also maintains that the prison violated his due-process rights by denying
him access to information in the internal-affairs file. He contends that the prison erred
by not giving him at least a “detailed summary” of the information in the file prior to
the disciplinary proceedings. But the decision to withhold this information did not
violate due process because Jeffries was entitled only to exculpatory evidence, see Jones,
637 F.3d at 847–48; Piggie v. Cotton, 344 F.3d 674, 678–79 (7th Cir. 2003), and our review
of the internal-affairs file confirms that it contains no evidence contradicting the hearing
officer’s conclusion that Jeffries trafficked drugs.
                                                                                AFFIRMED.